Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 27, 2018

The Court of Appeals hereby passes the following order:

A18D0422. THE STATE v. DUSTIN LEE.

      The State filed this application for discretionary appeal from the trial court’s
order granting Dustin Lee’s motion to suppress evidence illegally seized. Lee was
charged with the offense of possession of a firearm by a convicted felon. Lee moved
to suppress the gun seized from his residence because he did not consent to the search
and the search was executed absent a warrant or exigent circumstances in violation
of the Fourth Amendment. The trial court granted Lee’s motion, and the State filed
this timely application for discretionary appeal. A discretionary application, however,
was not necessary here. The State may appeal directly from the grant of a motion to
suppress evidence. OCGA § 5-7-1 (a) (4); OCGA § 5-7-2; State v. Felton, 297 Ga.
App. 35, 36 n.1 (676 SE2d 434) (2009).
      We will grant a timely application for discretionary appeal if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, the State’s
application is hereby GRANTED. The State shall have ten days from the date of this
order to file a notice of appeal, if it has not already done so. The clerk of the superior
court is DIRECTED to include a copy of this order in the record transmitted to the
Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/27/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.